                     Case 1:19-mc-00145-TSC Document 66 Filed 12/26/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                     Norris G. Holder, Jr.                     )
                             Plaintiff                         )
                                v.                             )      Case No. 19-mc-0145 (TSC)
                      William Barr, et.al.                     )      ,QWKH0DWWHURIWKH)HGHUDO%XUHDXRI3ULVRQV 
                            Defendant                          )      ([HFXWLRQ3URWRFRO&DVHV

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Norris G. Holder, Jr.                                                                                           .


Date:          12/26/2019                                                                 s/ Jennifer Ying
                                                                                         Attorney’s signature


                                                                                    Jennifer Ying DE Bar #5550
                                                                                     Printed name and bar number
                                                                                Morris, Nichols, Arsht & Tunnell LLP
                                                                                1201 North Market Street, Floor 16
                                                                                           P.O. Box 1347
                                                                                   Wilmington, DE 19899-1347
                                                                                               Address

                                                                                          jying@mnat.com
                                                                                            E-mail address

                                                                                          (302) 351-9243
                                                                                          Telephone number

                                                                                          (302) 225-2570
                                                                                             FAX number
